DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.      The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.        In the preliminary amendment dated, June 21, 2021, claims 1-14 are canceled and claim(s) 15-30 are newly added. Currently claims 15-30 are presented for examination.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.        Claim(s) 19 and 22 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
        Claims 19 and 20 are generally narrative and indefinite, it is unclear to an ordinary skill person in the art to deduce what the claim limitation is trying to convey (claim). For example, claim 19 recites a method that is done before the first eye is determined within 

Claim Rejections - 35 USC § 102

3.        In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.        The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


15-17, 20, 21, 27, 28 and 30 is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Perez et al (PG Pub NO 2013/0050432).

As in claim 15, Perez et al discloses a method for generating and displaying a virtual object by an optical system, comprising: 
detecting viewing directions of a user by gaze-tracking glasses of the optical system [(Fig 1C, 1D, Fig 10 step 554 and Par 0063-0070, 0152) discloses viewing direction/gaze of the user via gaze-tracking glasses of optical system], at least one display unit being connected to the gaze-tracking glasses (Fig 1C, 1D and Par 0063) discloses display unit (14) connected to the gaze-tracking glasses (2)] , the display unit having at least one at least partially transparent first display [(Fig 1, 3 and Par 0063-0064) discloses display optical system 14 for each eye, e.g. 14r and 14l. A display optical system includes a see-through lens, e.g. 118 and 116 in FIGS. 3A-3D, as in an ordinary pair of glasses], the gaze-tracking glasses having a first eye- tracking camera for generating a first eye video of a first eye of the user [(Fig 1c-1D and Par 0066) discloses eye- tracking camera provides image data of the pupil of the user's eye], the first display being arranged, at least in regions, in a first viewing region of the gaze-tracking glasses, the viewing region being assigned to the first eye;(Fig 1C, 1D, 10-11, 16, 27 and Par 0152) discloses based on gaze-tracking viewing region of the eye is determined
and adapting the optical system to the user according to the following steps: 
putting on the gaze-tracking glasses by the user;
determining, subsequently by the gaze-tracking glasses, at least one of at least one definable eye dimension and at least one definable eye position of the first eye; (Fig 10 step 552-556, Fig 17 and Par 0062, 0066) discloses the gaze-tracking glass having camera provides image data of the pupil of the user's eye
determining, afterwards, at least one first target value of at least one geometric display setting of the first display from the at least one of the at least one determined eye dimension and the at least one determined eye position, and a position and an alignment of the first eye-tracking camera; (Fig 15, 16, 27 and Par 163) discloses based on image data of the pupil of the user's eye determined/received devices display setting is performed (i.e. determined by the processing unit 4, 5 which also determines which pixels on a display optical system 14 like that enclosing the lightguide optical element 112 will map to the virtual objects in an image) 
 adapting a display control unit of the display unit at least to the first target value in order to control the first display; (Fig 8A, 10-12, 16, 27 and Par 163) discloses based on image data of user's eye, target location on first  display is determined, 
determining a current viewing direction of the first eye by the gaze-tracking glasses; generating a virtual object in response to at least one of a definable state and a definable event; and displaying the virtual object by the display control unit, taking into account the first target value, at a position on the first display in a determined viewing direction of the first eye.(Fig 10-13, 15, 27 and Par 0163) discloses virtual object images are generated in different focal regions in an augmented reality display. If there is at least one virtual object having a  orients each virtual object based on its target location in the user's field of view for an image to be inserted into the user's view.

As in claim 16, Perez et al discloses the method according to claim 15, wherein the gaze-tracking glasses continually determine the current viewing direction of the first eye and in that the position at which the virtual object is displayed is continually adapted to the current viewing direction. (Par 0157 and 10) discloses operation of the system such that the user's field of view and focal region are continuously updated as the user moves his or her head

As in claim 17, Perez et al discloses the method according to claim 15, wherein the current viewing direction deviates by a definable amount from a most recently determined viewing direction so that the position at which the virtual object is displayed is adapted to the current viewing direction. (Par 0157, 0226  and 10) discloses operation of the system such that the user's field of view and focal region are continuously updated as the user moves his or her head. the continuous processing for determining the user field of view, identifying real objects in the user field of view, determining which virtual objects are to be displayed in the current focal region, and their position and scale.

As in claim 20, Perez et al discloses the method according to claim 15, wherein the display unit has at least one partially transparent second display [(Fig 1C, 1D and Par 0063) discloses display unit (14) connected to the gaze-tracking glasses (2)], wherein the gaze-tracking glasses have a second eye-tracking camera for generating a second eye video of a second eye of the user [(Fig 1c-1D and Par 0066) discloses eye- tracking camera provides image data of the pupil of the user's eye], wherein the second display is arranged, at least in regions, in a second viewing region of the gaze-tracking glasses, the viewing region being assigned to the second eye (Fig 1C, 1D, 10-11, 16, 27 and Par 0152) discloses based on gaze-tracking viewing region of the eye is determined,
wherein at least one definable eye dimension and/or at least one definable eye position of the second eye is determined by the gaze-tracking glasses, (Fig 10 step 552-556, Fig 17 and Par 0062, 0066) discloses the gaze-tracking glass camera provides image data of the pupil of the user's eye
wherein afterwards at least one second target value of at least one geometric display setting of the second display is determined from at least one of the at least one determined eye dimension and the at least one determined eye position, and the position and alignment of the second eye-tracking camera, (Fig 15, 16, 27 and Par 163) discloses based on image data of the pupil of the user's eye determined/received devices display setting is performed (i.e. determined by the processing unit 4, 5 which also determines which pixels on a display optical system 14 like that enclosing the lightguide optical element 112 will map to the virtual objects in an image) 
and wherein the display control unit is then adapted at least to the second target value in order to control the second display. (Fig 8A, 10-12, 16, 27 and Par 163) discloses based on image data of user's eye, target location on second  display is determined.

As in claim 21, Perez et al discloses the method according to claim 20, wherein: a current viewing direction of the second eye is determined by the gaze-tracking glasses [(Fig 1C, 1D, Fig 10 step 554 and Par 0063-0070, 0152) discloses viewing direction/gaze of the user via gaze-tracking glasses of optical system]; and the virtual object (Fig 16 item 186) is displayed by the display control unit, taking into account the second target value, at a position on the second display in the determined viewing direction of the second eye. (Fig 10-13, 15, 27 and Par 0163) discloses virtual object images are generated in different focal regions in an augmented reality display. If there is at least one virtual object having a target location in the user's field of view, then in step 590, software executing in the hub computer system 12, the processing unit 4, 5 or both scales and orients each virtual object based on its target location in the user's field of view for an image to be inserted into the user's view.

As in claim 27, Perez et al discloses the method according to claim 15, wherein the optical system has at least one field- of-view camera, wherein a definable real object is detected by the field-of-view camera, wherein the detecting of the definable real object is the definable event for generating the virtual object. (Fig 2 item 113 and Par 0071, 0109, 0125) discloses the front of gaze-tracking glasses frame 115 is physical environment facing camera 113 that can map the user's real-world field of view; (Fig 8A, 

As in claim 28, Perez et al discloses the method according to claim 15, wherein the system is adapted to detect at least one state value of the user, in that the state value is monitored by the system with respect to the exceeding of a limit value, and in that an exceeding of the limit value is the definable event for generating the virtual object. (Fig 25A step 696-698) discloses detecting at least one state value of the user (step 698) that is monitored by the system with respect to the exceeding of a limit value (> pre-defined threshold) and (Par 0231) discloses based on exceeding of a limit value (i.e. reaching threshold) optimized image is generated by the camera.

As in claim 30, Perez et al discloses the method according to claim 15, wherein the system comprises at least one navigation and position-determination unit adapted to detect a spatial alignment and a location of the system, and in that a definable location and a definable spatial alignment represent the definable event for generating the virtual object. (Fig 4 , 27 and Par 0110 and 0230-0231) discloses a system capable of determining position and adapted to detect spatial alignment and a location (i.e. surrounding environment) of the system in order to be able to generate virtual object (i.e. optimized image is generated in fig 27).


Claim Rejections - 35 USC § 103

6.        In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

7.        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


8.        Claim(s) 18 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perez et al (PG Pub NO 2013/0050432).

As in claim 18, Perez et al discloses the method according to claim 17, wherein the current viewing direction deviate by 2 degrees from the most recently determined viewing direction. (Fig 16 and 27) discloses deviation of viewing direction. But fails to explicitly disclose viewing direction deviate by 2 degrees from the most recently determined viewing direction. However (Fig 16, 27 and 10) discloses tracking viewing of the user as the user scans his/her environment. Therefore, it is obvious to an ordinary 
 
As in claim 23, Perez et al discloses the method according to claim 20, wherein, during the determination of the eye positions of the first eye and of the second eye, a position of a median of the eyes is determined, and the position of the first eye-tracking camera and of the second eye-tracking camera is furthermore determined as relates to the median of the eyes by means of the gaze-tracking glasses. (Fig 1C, 1D, 3 and Par 0064-0070) discloses determination of the eye positions of the first eye and of the second eye using the first eye-tracking camera and of the second eye-tracking camera and the relation between eye and camera position. But is silent regarding position of a median of the eyes as relates tracking camera. However, it is obvious to an ordinary skill person in the art at the time of the filing that the position (i.e. position of a median of the eyes) is relates to eye-tracking camera.

9.        Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perez et al (PG Pub NO 2013/0050432) in view of Khabiri et al (PG Pub NO 2017/0127055) .

As in claim 29, Perez et al discloses the method according to claim 28, (Fig 10 step 552-556, Fig 17 and Par 0062, 0066) discloses the gaze-tracking glass (HMD) having camera that provides image data of the pupil of the user's eye
 the least one state value of the user is a fatigued state. However Khabiri et al (Par 0018-0019) discloses head-mounted display 200 includes a processing system 202 that includes a fatigue detection module 210 configured to receive video of the user's eyes from the camera 203 and to analyze one or more characteristics of the eyes to determine an eye-fatigue level of the user of the HMD 200.Therefore, it would have been obvious to an ordinary skill person in the art at the time of the filing to modify Perez et al device with the teaching of Khabiri et al such that one state value of the user monitored by the system with respect to the exceeding of a limit value would be fatigued state in order to encourage the user to take a fatigue reduction action by displaying information to the user. This intern help in users’ eye healthy.

Allowable Subject Matter

10.        Claim(s) 24-26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENYAM KETEMA whose telephone number is (571)270-7224. The examiner can normally be reached 9AM-5PM (M-F).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENYAM KETEMA/Primary Examiner, Art Unit 2626                                                                                                                                                                                                                03/10/2022